United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3501
                                   ___________

Imogene L. Covin,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
OK Foods, Inc.,                         *
                                        *       [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: August 7, 2003
                              Filed: August 26, 2003
                                   ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Imogene L. Covin appeals the district court’s1 adverse grant of judgment
following a bench trial in her Title VII action, in which she alleged that her former
employer, OK Foods, Inc., discriminated against her on the basis of her race (African-
American) and sex, and that she was subjected to a hostile work environment.
Having carefully reviewed the record and the parties’ submissions on appeal, we



      1
      The Honorable Beverly R. Stites Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
affirm for the reasons stated by the district court. See Tadlock v. Powell, 291 F.3d
541, 546 (8th Cir. 2002) (standard of review in appeal from bench trial).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-